DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Response to Amendment
The amendment filed on 7/18/2022 has been entered. Claims 1 and 10 are currently amended.  Claims 1-15 are pending with claims 11-15 withdrawn from consideration.  Claims 1-10 are under examination in this office action.

Response to Arguments
Applicant's argument, filed on 7/18/2022, with respect to claim objection has been fully considered and is persuasive.  The claim objection has been withdrawn.

Applicant's argument, filed on 7/18/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The previous 112(b) rejection is withdrawn.

Applicant's argument, filed on 7/18/2022, with respect to 103 rejections has been fully considered but is not persuasive.  
Regarding claim 1-5 and 10, Applicant made argument that the added limitation of “wherein the binder fluid excludes polymeric binder” in amended claim 1 is not met by the prior art Bai, Barbati, and Berggren.
In response, Bai expressively teaches that “[A]lthough the inclusion of a binder is preferable, especially when only one nanoparticle suspension is being applied during the three-dimensional printing process, it is not always necessary” [P.6 line 7-9].  The broadest reasonable interpretation of this statement is that a binder fluid without a polymeric binder is included in Bai’s embodiments.  Therefore, the limitation of “wherein the binder fluid excludes polymeric binder” is prima facie obvious.
Similarly, polymeric binder is only optional in Barbati’s teaching.  Barbaiti expressively teaches that “alternatively, as also described in greater detail below, the ink 103 may include nanoparticles, e.g., to facilitate forming sinter necks between particles of the powder 104 in the powder bed 106. In such instances, the ink 103 may be an aqueous solution, free or substantially free of a polymer” [0048].
Regarding claims 6 and 7, applicant’s argument is the same as for claims 1-5 and 10, which is addressed above.
Regarding claims 8 and 9 -Osaka, applicant’s argument is the same as for claims 1-5 and 10, which is addressed above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant made argument that the compositions taught in each of these references include other components. If the composition taught in any of these references was substantially identical, then the USPTO would not need to combine four different references to make this rejection. Furthermore, including some of the same ingredients is not sufficient to determine a pH of a composition. A compositions pH is not only affected by the components therein but also by the concentration of each of the components therein. Combining components from different references and combining those components without indicating a quantity thereof does not inherently evidence a pH of a composition. Therefore, the USPTO has not presented the evidence necessary to establish obviousness with respect to this dependent claim.
In response, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Regarding the pH, the concentration of the components are not claimed in claim 9, and no additional acid is present that can change the pH.  The claimed pH would have naturally flowed from the prior art’s composition having the same ingredients.
Regarding claims 8 and 9 -Jablonski, applicant’s argument is the same as for claims 1-5 and 10, which is addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (WO 2009017648 A1), hereinafter “Bai”, in view of Barbati et al (US 20180237648 A1), hereinafter “Barbati”, and Berggren et al (US 20180178292 A1), hereinafter “Berggren”.
Regarding claim 1, Bai teaches inkjet printable nanoparticle suspensions that are useful in the three-dimensional printing process for making articles from a build material powder [p.1].  The nanoparticle suspension contains nanoparticles [p.5 line 9], dispersant [p.15 line 5], and carrier fluid [p.12 line 2].  The examiner submits that Bai’s nanoparticle suspension corresponds to the claimed binder fluid because it comprises similar composition; and Bai’s build material powder corresponds to the claimed powder bed material, as explained below. 
Bai’s Examples of the nanoparticles include iron oxide Fe2O3 [p.11 line 10].  Thus, the examiner submits that Bai’s nanoparticles corresponding to the claimed iron oxide nanoparticles. 
Bai teaches that the dispersant is also known as surfactants, especially those which have polar acid and/or hydroxyl functional ions or groups in a hydrocarbon chain [p.14 line 14], including fatty acids [p.15 line 5].  Applicant discloses that “[T]he dispersing ligand can exchange surface groups with the iron oxide nanoparticles in order to make the iron oxide nanoparticles dispersible in the aqueous liquid vehicle. In one example, the dispersing ligand can include a sulfonic acid or a carboxylic acid moiety.” [0015 spec.].  One of ordinary skill would understand that a dispersing ligand that containing a sulfonic acid or a carboxylic acid moiety will naturally meet the limitation of exchanging surface groups with the iron oxide nanoparticles.  Bai expressively teaches that the dispersant has polar acid functional ions or groups [p.23 line 2], including fatty acids [p.15 line 5].  Since fatty acids contain carboxylic acid moiety, Bai’s dispersant will naturally meet the limitation of exchanging surface groups with the iron oxide nanoparticles.
Bai’s carrier fluid comprises volatile liquids [p.12 line 2], including water [p.12 line 13].  Thus, the examiner submits that Bai’s carrier corresponds to the claimed aqueous liquid vehicle.
Bai teaches that “[A]lthough the inclusion of a binder is preferable, especially when only one nanoparticle suspension is being applied during the three-dimensional printing process, it is not always necessary” [P.12 line 17-20].  The broadest reasonable interpretation of this statement is that a binder fluid without a polymeric binder is included in Bai’s embodiments.  Therefore, the limitation of “wherein the binder fluid excludes polymeric binder” is prima facie obvious.
Bai does not teach the claimed reducing agent.  However, in the same field of endeavor, Barbati teaches methods of three-dimensional fabrication through layer-by-layer delivery of an ink onto a powder of metal particles in a powder bed [abstract].  Barbati teaches reducing iron oxide nanoparticles 902 to form iron which combines with the first metal of the particles 406 to form steel [0100-0104, and Figs. 4 and 9]; and reducing agent is used to transform the nanoparticle into a metal that is combined with more metals in the powder bed to provide green strength to a three-dimensional object [0093].  Therefore, it would have been obvious to one of ordinary skill to modify Bai by adding reducing agent for the purpose of providing green strength, as taught by Barbati.
Therefore, the nanoparticle suspension of Bai in view of Barbati overlaps the components in the claimed binder fluid.
Bai teaches build material powder that may be metal [p.26 line 17].  One of ordinary skill would expect the recited metal means pure metal absent a specific teaching to the contrary, meeting the claimed 80-100% metal particles.  Therefore, Bai’s build material powder corresponds to the claimed powder bed material.  
Bai does not expressively teach the particle size of the build material powder.  However, in the same field of endeavor, Berggren teaches powder metal products used in additive manufacturing.  The powders have grain sizes of 1-100 microns, overlapping the claimed 5-75 micron.  Berggren teaches that the size range allows for better sintering and reduces material density [0109].  Therefore, it would be obvious to modify Bai with Berggren by using powder size of 1-100 microns for the purpose of better sintering and density.  Note that the build material powder of Bai modified by Berggren has grain sizes of 1-100 microns, which overlaps the instantly claimed limitation of 5-75 micron.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 2, Bai’s Examples of the nanoparticles include iron oxide Fe3O4 [p.10 line 16].  The examiner submits that Fe3O4 is a combination of Fe(II) and Fe(III) , overlapping the claimed iron (II) oxide nanoparticle.

Regarding claim 3, Bai teaches the nanoparticles have size range from about 1 nanometer to 1,000 nanometers [p.11 line 18], or 1 nm to 1 µm as determined by the examiner, overlapping the claimed 10 nm to 1 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 4, Bai teaches that the amount of nanoparticles in the suspensions may be in the range of about 1 to about 50 weight percent [p.12 line 6], overlapping the claimed 2-40 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 5, Bai teaches that the dispersant includes fatty acids [p.15 line 5].  Since fatty acids are carboxylic acids, Bai’s dispersant overlaps the dispersing ligand in the instant case which includes a sulfonic acid or a carboxylic acid [0008 spec.].

Regarding claim 10, Bai teaches that the build powder may be any metal including magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these [p.10 line 17-20], overlapping the claimed metal particles.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (WO 2009017648 A1) in view of Barbati (US 20180237648 A1) and Berggren et al (US 20180178292 A1) as applied to claim 1 above, further in view of Harris et al (“Analysis of the Interaction of Surfactants Oleic Acid and Oleylamine with Iron Oxide Nanoparticles through Molecular Mechanics Modeling”, Langmuir, March 13, 2015), hereinafter “Harris”.
Regarding claim 6, Bai in view of Barbati and Berggren teaches the binder fluid in claim 1 comprising a dispersing ligand including fatty acid as the surfactant as stated above.  Bai in view of Barbati and Berggren does not teach the dispersing ligand recited in the current claim.  However, in the same field of endeavor, Harris teaches that Oleic acid is a surfactant; and it can be used for the purpose of preventing agglomeration [p.3934].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bai in view of Barbati and Berggren by using oleic acid as the surfactant for the purpose of preventing agglomeration, as taught by Harris. Note that the dispersing ligand of Bai in view of Barbati and Berggren modified by Harris is oleic acid, which meets the instantly claimed limitation of dispersing ligand including oleic acid.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (WO 2009017648 A1) in view of Barbati (US 20180237648 A1) and Berggren et al (US 20180178292 A1) as applied to claim 1 above, further in view of Yamamoto (JPH1161206), an English machine translation is reference here.
Regarding claim 7, Bai in view of Barbati and Berggren teaches the binder fluid in claim 1 as stated above.  Bai in view of Barbati and Berggren does not teach the recited weight ratio of iron oxide nanoparticles to dispersing ligand.  However, in the same field of endeavor, Yamamoto teaches a method of dispersing ferromagnetic metal oxides (e.g., Fe3O4) fine particles with surfactants [0003, 0015].  The surfactant concentration is 0.1-40 wt% in the liquid medium [0009].  The weight ratio of liquid medium to ferromagnetic metal compound fine particles is 2 to 20 time [0008] – thus the concentration of the ferromagnetic metal compound fine particles is 5-50 wt%, as determined by the examiner.  Therefore, the weight ratio of iron oxide nanoparticles to surfactant is 0.125:1 to 500:1, as determined by the examiner, overlapping the claimed range of 1:1 to 5:1.  Thus, the claimed elements of dispersing ligand (surfactant) and weight ratio of iron oxide nanoparticles to dispersing ligand are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of dispersing ligand (surfactant) and weight ratio of iron oxide nanoparticles to dispersing ligand, each element merely performs the same function as it does separately. The result of the combination is predictable – a stable dispersion of iron oxide nanoparticles, which would have been reasonably recognized by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Yamamoto’s weight ratio of iron oxide nanoparticles to surfactant of 0.125:1 to 500:1 to the iron oxide and dispersant of Bai in view of Barbati and Berggren (see MPEP 2143.I).  Note that the iron oxide and dispersant of Bai in view of Barbati and Berggren modified by Yamamoto has weight ratio of iron oxide nanoparticles to dispersent of 0.125:1 to 500:1,  which overlaps the instantly claimed range of 1:1 to 5:1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (WO 2009017648 A1) in view of Barbati (US 20180237648 A1) and Berggren et al (US 20180178292 A1) as applied to claim 1 above, further in view of either Osaka et al (“Preparation of magnetic iron-oxide nanoparticles by successive reduction–oxidation in reverse micelles: Effects of reducing agent and atmosphere”, Electrochimica Acta 52 (2006) 292–296), hereinafter “Osaka”, or Jablonski et al (US 20100245814 A1), hereinafter “Jablonski.
Regarding claim 8, Bai in view of Barbati and Berggren teaches the binder fluid in claim 1 comprising a reducing agent as stated above.  Bai in view of Barbati and Berggren does not teach the recited reducing agent in the current claim.
However, in the same field of endeavor, Osaka teaches a method of chemical reduction of iron oxide nanoparticles to metallic iron by reducing agent such as sodium borohydride (NaBH4), hydrazine (N2H4), or sodium phosphonate (NaH2PO2) [abstract], overlapping the currently claimed reducing agent.  Thus, the claimed elements of reducing agent and sodium borohydride and hydrazine are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of reducing agent and sodium borohydride and hydrazine, each element merely performs the same function as it does separately. The result of the combination is predictable – reducing iron oxide into metallic iron, which would have been reasonably recognized by one of ordinary skill.  Therefore, it would have been obvious to one of ordinary skill to combine Osaka’s sodium borohydride and hydrazine to the reducing agent of Bai in view of Barbati and Berggren (see MPEP 2143.I).  Note that the reducing agent of Bai in view of Barbati and Berggren modified by Osaka is sodium borohydride (NaBH4), hydrazine (N2H4), or sodium phosphonate (NaH2PO2), which overlaps the instantly claimed range of lactic acid, ascorbic acid, ammonia, hydrazine, formaldehyde, sodium borohydride, or a combination thereof.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Alternatively, in the same field of endeavor, Jablonski teaches reducing iron salt with hydrazine without producing undesirable ionic byproducts [0070].  Therefore, it would have been obvious to one of ordinary skill to modify Bai by adding hydrazine as the reducing agent for the purpose of avoiding producing undesirable ionic byproducts, as taught by Jablonski. Note that the reducing agent of Bai modified by Jablonski is hydrazine which meets the instantly claimed limitation of “the reducing agent is lactic acid, ascorbic acid, ammonia, hydrazine, formaldehyde, sodium borohydride, or a combination thereof”. 
 
Regarding claim 9, Bai in view of Barbati, Berggren and Osaka does not expressively teach the pH of the binder fluid.  Applicant teaches the binder fluid comprises the recited ingredients and its pH ranges from 7 to 10 [0008 spec.].  Thus, one of ordinary skill would understand that the binder fluid pH is determined by its composition.  Since Bai in view of Barbati, Berggren and Osaka teaches substantially identical composition, the claimed pH is either expected to be present or would have naturally flowed from the teaching of Bai in view of Barbati, Berggren and Osaka.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767